925 F.2d 990
UNITED STATES of America, Plaintiff-Appellee,v.Eddie Louis TAYLOR, Defendant-Appellant.
No. 89-6396.
United States Court of Appeals,Sixth Circuit.
Feb. 15, 1991.

Prior report:  917 F.2d 1402.
Before MERRITT, Chief Judge and KEITH, KENNEDY, MARTIN, JONES, KRUPANSKY, MILBURN, GUY, NELSON, RYAN, BOGGS, NORRIS and SUHRHEINRICH, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc.  Sixth Circuit Rule 14 provides as follows:


2
The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket as a pending appeal.


3
Accordingly, it is ORDERED that the previous decision and judgment of this court is vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


4
The Clerk will direct the parties to file supplemental briefs and will schedule this case for oral argument as soon as practicable.